                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
 CERTAIN UNDERWRITERS AT                     )
 LLOYD’S, LONDON,                            )
                                             )
        Plaintiff(s),                        )
                                             )      Case No. 4:21 CV 422 SRW
        vs.                                  )
                                             )
 C&S PROPERTIES, LLC, et al.,                )
                                             )
        Defendant(s).

                              MEMORANDUM AND ORDER

       This matter is before the Court on the Motion of Plaintiff Certain Underwriters at Lloyd’s,

London for Leave to Amend its First Amended Complaint for Declaratory Judgment. ECF No. 23.

Defendants C&S Properties, LLC and Donald Cooksey have not filed a response and the time to

do so has passed.

       On April 30, 2021, Plaintiff filed a First Amended Complaint. ECF No. 10. Paragraphs 14

and 16 of the Amended Complaint allege defendant C&S Properties, LLC has one sole member,

Gregory A. Brown, who is citizen of Pennsylvania. Id. at 5, 6. Plaintiff asserts it was recently

notified that on January 22, 2018, Gregory A. Brown sold defendant C&S Properties, LLC to

Daniel Shields. Plaintiff seeks to amend its complaint to substitute the sole member of defendant

C&S Properties, LLC and allege he is a citizen of Missouri.

       For good cause shown, the Court will grant Plaintiff’s request to amend.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Certain Underwriters at Lloyd’s, London’s

Motion for Leave to Amend its First Amended Complaint for Declaratory Judgment is

GRANTED. [ECF No. 23].
       IT IS FURTHER ORDERED that the Clerk of the Court shall detach and docket the

Second Amended Complaint and exhibits thereto, which were submitted as attachments to

Plaintiff’s Motion for Leave to Amend.

So Ordered this 6th day of July, 2021.



                                          /s/ Stephen R. Welby
                                          STEPHEN R. WELBY
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
